Case 2:18-cv-06893-JLS-FFM Document 79 Filed 09/18/20 Page 1of1 Page ID#:1794

UNITED STATES COURT OF APPEALS

FOR THE NINTH CIRCUIT

 

STEPHANIE CLIFFORD, AKA
Stormy Daniels,

Plaintiff - Appellant,
V.

DONALD J. TRUMP,

Defendant - Appellee.

 

 

 

FILED

SEP 18 2020

MOLLY C. DWYER, CLERK
U.S. COURT OF APPEALS

 

 

 

No. 18-56351

D.C. No. 2:18-cv-06893-SJO-FFM

U.S. District Court for Central
California, Los Angeles

MANDATE

The judgment of this Court, entered July 31, 2020, takes effect this date.

This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

FOR THE COURT:

MOLLY C. DWYER
CLERK OF COURT

By: Craig Westbrooke
Deputy Clerk
Ninth Circuit Rule 27-7
